In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-22-00156-CV


                             IN THE INTEREST OF H.G., A CHILD

                            On Appeal from the 72nd District Court
                                    Lubbock County, Texas
             Trial Court No. 2019-536,090, Honorable William C. Sowder, Presiding

                                            July 18, 2022
                      ORDER OF ABATEMENT AND REMAND
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant, D.D., appeals from the trial court’s order terminating his parental rights

to H.G., a child, in a suit brought by Appellee, the Texas Department of Family and

Protective Services.1 We remand the cause to the trial court for further proceedings.


        D.D.’s appellate brief was originally due June 21, 2022. By letter of June 24, 2022,

we notified D.D.’s appointed counsel, Terri Morgeson, that the brief was overdue and

admonished her that failure to file a brief by July 5 would result in the appeal being abated



        1
        To protect the privacy of the parties involved, we refer to them by their initials. See TEX. FAM.
CODE ANN. § 109.002(d); TEX. R. APP. P. 9.8(b).
and the cause remanded to the trial court for further proceedings. On Friday, July 8,

Morgeson filed a motion asking us to extend the deadline for filing the brief until the next

Wednesday, July 13. We took no action on the motion during the three business days

while awaiting the Appellant’s brief. However, on July 13, the brief was not filed and

Morgeson has initiated no further contact with the Court.


       Indigent persons have a statutory right to counsel in parental-rights termination

cases brought by the Department. TEX. FAM. CODE ANN. § 107.013(a)(1). That right

includes the right to effective counsel through the exhaustion of the appeal. See TEX.

FAM. CODE ANN. § 107.016(2)(B) (requiring appointed counsel to serve until all appeals in

relation to any final order terminating parental rights are exhausted or waived); In re M.S.,

115 S.W.3d 534, 544 (Tex. 2003) (holding that the statutory right to counsel in parental-

rights termination cases embodies the right to effective counsel). Effective assistance of

counsel on appeal cannot be afforded without requiring that counsel file a brief on an

appellant’s behalf. Guillory v. State, 557 S.W.2d 118, 121 (Tex. Crim. App. 1977).


       Consequently, we abate the appeal and remand the cause to the trial court for

further proceedings. See TEX. R. APP. P. 38.8(a)(2); In re T.V., 8 S.W.3d 448, 449–50

(Tex. App.—Waco 1999, order) (per curiam) (remanding termination appeal for

appointment of new counsel where appellant’s counsel failed to file an appellate brief).

Upon remand, due to the time-sensitive nature of an appeal from a parental termination

order, the trial court shall utilize whatever means necessary to appoint new counsel to

represent D.D. in this appeal. See TEX. R. JUD. ADMIN. 6.2(a). The name, address, email

address, telephone number, and state bar number of newly-appointed counsel shall be

provided in an order of the trial court. A supplemental clerk’s record containing the order


                                             2
shall be filed with the Clerk of this Court on or before July 25, 2022. Newly appointed

counsel shall file D.D.’s brief twenty days after the date of appointment.


       Morgeson’s motion requesting an extension of time for filing D.D.’s brief until July

13, 2022, is dismissed as moot.


       Should Morgeson file a brief with this Court on or before July 21, 2022, she is

directed to immediately notify the trial court of the filing, in writing, whereupon the trial

court shall not be required to take any further action.


       It is so ordered.


                                                          Per Curiam




                                             3